Citation Nr: 1241766	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  07-19 776	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a left ear injury. 

2.  Entitlement to an initial disability rating in excess of 20 percent for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to March 1971. 

The increased rating claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for the Veteran's left ear hearing loss, and assigned an initial noncompensable (0 percent) disability rating.  The January 2006 rating decision also denied service connection for an injury to the left ear.  The Veteran then perfected a timely appeal of the initial disability rating for the left ear hearing loss and the denial of service connection. 

A subsequent rating decision in March 2006 continued to deny the claim of entitlement to an increased, compensable initial disability rating for his service-connected left ear hearing loss.

Another rating decision in June 2006 continued to deny the claim of entitlement to an increased, compensable initial disability rating for his service-connected left ear hearing loss, and the claim of entitlement to service connection for an injury to the left ear.  The Veteran continued to appeal.

In March 2011, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ), who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  An appeal for a rating in excess of 10 percent for tinnitus was withdrawn on the record during the hearing.  See 38 C.F.R. § 20.204 (2011).  The transcript of the hearing is in the claims folder.

In July 2011, the Board remanded the claims to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

Upon remand, the RO issued another rating decision in September 2012, which granted service connection for the right ear.  The RO then combined the disability ratings for the right ear and left ear, and granted the Veteran a 20 percent disability rating for his service-connected bilateral hearing loss.  Since a 20 percent rating is not the maximum schedular rating available, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  The issue has been appropriately revised on the title sheet of this decision.


FINDINGS OF FACT

1.  The Veteran's scarring of the tympanic membrane of the left ear pre-existed his active military service; thus, the Veteran is not entitled to the Presumption of Soundness.

2.  Resolving all reasonable doubt in the Veteran's favor, his scarring of the tympanic membrane of the left ear permanently increased in severity beyond its natural progression during his active military service.

3.  Throughout the appeal, the Veteran's right ear has been manifested, at worst, by Level VIII hearing loss.

4.  Throughout the appeal, the Veteran's left ear has been manifested, at worst, by Level V hearing loss.





(CONTINUED ON THE NEXT PAGE)
CONCLUSIONS OF LAW

1. The criteria for service connection for scarring of the tympanic membrane of the left ear are met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.306, 3.326(a) (2012).

2.  The criteria for an initial disability rating in excess of 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in October 2005, March 2006, and September 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The March 2006 letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All of the duty-to-assist letters were not provided before the RO's initial adjudication of his claims in January 2006.  However, after he was provided all of the letters, the AMC readjudicated the claims in the September 2012 Supplemental Statement of the Case (SSOC), including considering additional evidence received in response to that additional notice and since the initial rating decision and Statement of the Case (SOC).  This is important to point out because, if for whatever reason the notice provided was inadequate or incomplete, this timing error may be effectively "cured" by providing any necessary notice and then going back and readjudicating the claim, including in a SOC or SSOC, such that the intended purpose of the notice is not frustrated and the Veteran is given ample opportunity to participate effectively in the adjudication of his claims.  In other words, this timing error in the provision of the notice is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He was also afforded the opportunity for a personal hearing.  

Additionally, the RO and AMC arranged for VA compensation examinations to assess the severity of the Veteran's service-connected bilateral hearing loss, which is the determinative downstream issue since his appeal is for an increased rating for this disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  The record is adequate and the need for a more contemporaneous examination occurs only when the evidence indicates the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2012).  Here, the most recent VA compensation examination of the service-connected disability was provided in January 2012.  The report of that evaluation contains all findings needed to properly evaluate his service-connected disability.  38 C.F.R. § 4.2 (2012).  Consequently, another examination to evaluate the severity of the service-connected bilateral hearing loss is not warranted because there is sufficient evidence already of record to fairly decide the claim.  See Caffrey, 6 Vet. App. at 377; Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

In addition, the RO arranged for a VA compensation examination for a medical nexus opinion concerning the cause of his residuals of a left ear injury - and in particular, whether it is related to his active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The report of that evaluation contains all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Further, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires that any VLJ who chairs a hearing fulfill two duties to comply with the VCAA.  These duties consist of: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488.

Here, during the March 2011 videoconference hearing, the undersigned VLJ adequately explained the claims on appeal and suggested evidence that may support the claims, including private records evidencing the disabilities, that the Veteran might submit that may have been overlooked.  The Board accordingly concludes that the notice requirements under Bryant were effectively satisfied.  To the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidenced by statements and questions of the Veteran and his representative at the hearing, with regard to the comparatively uncomplicated issues of entitlement to service connection and entitlement to an increased rating. 

Finally, the Board is satisfied as to substantial compliance with its July 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for additional VA examinations.  These examinations were provided to the Veteran in January and March 2012.  The remand also included sending the Veteran a letter asking him to identify all of his medical treatment providers.  This letter was sent to the Veteran in September 2011.  In response, the Veteran indicated that his only treatment was through the VA Medical Center (VAMC).  The RO/AMC then obtained all of the Veteran's recent VAMC treatment records.  The RO/AMC also obtained and associated the Veteran's records from the United States Department of Agriculture dated from 1976 to 2004.  Finally, as directed under the remand, the RO/AMC readjudicated the claims in a September 2012 SSOC.  Thus, there has been substantial compliance with the remand directives.  Id.

II.  Service Connection Claim

The Veteran contends that his left ear was injured when he was close to an explosion during his military basic training.

In general, to establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection may be awarded for a "chronic" disorder when: (1) a chronic disorder manifests itself and is identified as such during the active military service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same disorder); or (2) a disorder manifests itself during the active military service (or during the presumptive period), but is not identified until later, there is a showing of continuity of symptomatology after the military discharge, and medical evidence relates the symptomatology to the Veteran's present disorder.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease during the active military service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a chronic disease is shown during the active military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder is noted during the active military service, but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Here, regarding the first element of service connection of a current diagnosis, a March 2010 audiologic examination revealed scarring of the left tympanic membrane.  Therefore, the first requirement of service connection is satisfied. 

Regarding the second element of an in-service incurrence, the Veteran's February 1971 military entrance examination noted that he had a healed perforation of his left tympanic membrane.

In this regard, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for active military service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  The term "noted" denotes only such disorders that are recorded in examination reports.  The existence of disorders prior to the active military service reported by the veteran as medical history do not constitute a notation of such disorders, but it will be considered together with all of the other evidence in question as to the commencement of the disease or disorder.  38 C.F.R. § 3.304(b)(1).  Determinations of whether a disorder pre-existed the active military service should be based on a thorough analysis of the evidentiary showing and careful correlation of all medical facts, with due regard to manifestations, clinical course and character of the particular injury or disease or residuals thereof.  Id.  

Here, the Veteran's STRs reflect that he entered the active military service with a healed perforation of his left tympanic membrane, as shown on his February 1971 military entrance examination.  Therefore, since the Veteran's scarring of the tympanic membrane of the left ear was noted and recorded during his enlistment examination, he is not entitled to the Presumption of Soundness.  The Presumption of Soundness attaches only where there has been an induction examination during which the disorder about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

If, as here, a pre-existing disorder is noted upon entry into the military service, a Veteran cannot bring a claim for service connection for that disorder, but may instead bring a claim for service-connected aggravation of that disorder.  Independent medical evidence is then needed to support a finding that the pre-existing disorder increased in severity during the Veteran's active military service beyond its natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Intermittent or temporary flare-ups during military service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying disorder, as contrasted with symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of the military separation but one that still currently exists - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  However, the Presumption of Aggravation applies where there was a worsening of the disorder during the Veteran's active military service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  

In regards to evidence of an in-service worsening of the pre-existing scarring of the tympanic membrane of the left ear, the Veteran contends that his left ear was injured when he was close to an explosion during his military basic training.  The Veteran's DD-214 Form shows that his Military Occupational Specialty (MOS) was an Administrative Specialist.  His STRs do not document the claimed explosion, and do not contain any complaints of or treatment for the Veteran's left ear.  His military separation examination did not document any abnormalities of the left ear.  The Veteran's active military service ended in March 1971.

In regards to a medical opinion concerning whether the pre-existing scarring of the tympanic membrane of the left ear increased in severity during the Veteran's active military service beyond its natural progression, the claims file contains two medical opinions.

First, the Veteran was afforded a VA audiological examination in January 2012.  Following a physical examination of the Veteran and a review of the claims file, the examiner determined that it is at least as likely as not that the Veteran's left ear medical condition was aggravated by his in-service acoustic/blast trauma.  The examiner reasoned that the Veteran had a pre-existing middle ear condition (TM perforation), as shown on his military entrance examination.  The examiner indicated that this pre-existing disorder was consistent with the Veteran's reports of childhood ear infections.  The examiner noted that the Veteran did not suffer from any significant ear infections later in his adulthood or during his active military service.  The Veteran asserts that his current "left ear TM condition" began following an in-service episode of proximal explosion during his basic training in 1968.  The examiner noted that the current VA examination revealed "scarred TMs" in both ears.  The tympanometry (conducted during the VA examination) recorded a high static acoustic admittance for the left ear.  The puretone audiometry results from the examination indicated sensorineural hearing loss in both ears with no significant conductive components.  Therefore, the examiner found that the present results did not support or refute the possibility of the aggravation of an existing "TM condition" following an incident of acoustic trauma over 40 years ago.  Therefore, the VA examiner concluded that it is at least as likely as not that the Veteran's scarring of the tympanic membrane of the left ear was aggravated by his in-service acoustic trauma.

The Veteran was afforded a VA addendum medical opinion in March 2012.  Following a review of the claims file, the VA examiner found that there was evidence of a healed perforation in the Veteran's left tympanic membrane, which he had prior to entering the active military service.  The examiner noted that this disorder was documented on the Veteran's military entrance examination.  The examiner also observed that the Veteran stated that during his basic training, an explosion went off near his left ear, which caused pain and drainage from his left ear.  The examiner then determined that it was certainly possible that the Veteran had a perforation from the explosion which healed on its own; however, the examiner concluded that it was less than a 50 percent chance that the in-service explosion caused any change to the Veteran's tympanic membrane since the Veteran had the healed perforation prior to entering the active military service.

In deciding the appeal, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the claims file contains two competent VA medical opinions addressing the aggravation issue - one opinion is positive and one opinion is negative.  Therefore, the Board finds that the evidence is in relative equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, in resolving all reasonable doubt in the Veteran's favor, the Board finds that the competent medical evidence of record, combined with the Veteran's lay statements, establishes that his pre-existing scarring of the tympanic membrane of the left ear was permanently worsened beyond its natural progression during his active military service.  Thus, the Board finds that the Veteran's claim of entitlement to service connection for scarring of the tympanic membrane of the left ear must be granted.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In conclusion, the Board finds that the benefit sought on appeal is granted. 

III.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

At the outset, the Board observes that the Veteran expressed his timely disagreement with the January 2006 rating decision that granted him service connection for his left ear hearing loss.  Subsequently, in September 2012, the RO also granted service connection for the right ear.  The RO then combined the disability ratings for the right ear and left ear, and granted the Veteran a 20 percent disability rating for his service-connected bilateral hearing loss.  As such, the Veteran appealed the initial evaluation assigned for his bilateral hearing loss by originally appealing the initial evaluation assigned for his left ear hearing loss.  Thus, the severity of his service-connected bilateral hearing loss is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently in receipt of a 20 percent evaluation for his bilateral hearing loss, under DC 6100.  38 C.F.R. §§ 4.85, 4.86.  

The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  VA regulations require that an examination for hearing impairment for VA purposes must be conducted by a state- licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85.

The Rating Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. 
§ 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Id. 










(CONTINUED ON THE NEXT PAGE)


38 C.F.R. § 4.85.

Furthermore, additional considerations apply in cases of exceptional patterns of hearing impairment.  Under the provisions of 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. Under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  The numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In January 2006, a VA audiological examination was provided.  The examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
20
30
60
60
43
RIGHT
35
35
70
75
54

The speech recognition score for the right ear was 48 percent and 68 percent for the left ear.  The mechanical application of the above results compels a numeric designation of IV in the left ear and VIII in the right ear.  The use of Table VIa under 38 C.F.R. § 4.86(a) or (b) is not warranted, as the puretone thresholds for the ears are not each at 55 decibels or more, nor are the puretone thresholds at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Consequently, the values from Table VI are used.  Under Table VII (38 C.F.R. 
§ 4.85), the designation of Level IV in the left ear and Level VIII in the right ear requires the assignment of a 20 percent evaluation under DC 6100.  

In April 2006, another VA audiological examination was conducted.  The examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
25
50
65
65
52
RIGHT
20
35
55
60
43

The speech recognition score for the right ear was 88 percent and 68 percent for the left ear.  The mechanical application of the above results compels a numeric designation of V in the left ear and II in the right ear.  The use of Table VIa under 38 C.F.R. § 4.86(a) or (b) is not warranted, as the puretone thresholds for the ears are not each at 55 decibels or more, nor are the puretone thresholds at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Consequently, the values from Table VI are used.  Under Table VII (38 C.F.R. § 4.85), the designation of Level V in the left ear and Level II in the right ear requires the assignment of a 10 percent evaluation under DC 6100.  

In December 2007, another VA audiological examination was conducted.  The examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
25
60
65
60
53
RIGHT
20
45
55
55
44

The speech recognition score for the right ear was 96 percent and 88 percent for the left ear.  The mechanical application of the above results compels a numeric designation of II in the left ear and I in the right ear.  The use of Table VIa under 38 C.F.R. § 4.86(a) or (b) is not warranted, as the puretone thresholds for the ears are not each at 55 decibels or more, nor are the puretone thresholds at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Consequently, the values from Table VI are used.  Under Table VII (38 C.F.R. § 4.85), the designation of Level II in the left ear and Level I in the right ear requires the assignment of a 0 percent evaluation under DC 6100.  





(CONTINUED ON THE NEXT PAGE)

In January 2012, another VA audiological examination was conducted.  The examination revealed the following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
30
70
65
65
58
RIGHT
20
60
60
65
51

The speech recognition score for the right ear was 68 percent and 68 percent for the left ear.  The mechanical application of the above results compels a numeric designation of V in the left ear and V in the right ear.  The use of Table VIa under 38 C.F.R. § 4.86(a) or (b) is not warranted, as the puretone thresholds for the ears are not each at 55 decibels or more, nor are the puretone thresholds at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Consequently, the values from Table VI are used.  Under Table VII (38 C.F.R. § 4.85), the designation of Level V in both ears requires the assignment of a 20 percent evaluation under DC 6100.  

During the course of his appeal, the Veteran has been treated by VA and private medical providers for his bilateral hearing loss.  However, these records do not provide contrary audiological evidence to that described above.

As such, based on the evidence of record, the Board finds that there is no basis for an evaluation under 38 C.F.R. §§ 4.85, 4.86, DC 6100, in excess of the currently assigned 20 percent rating.  

With regard to the VA examinations of record, the Board calls attention to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  

In this regard, at the January 2006 VA examination, the Veteran stated that his hearing loss causes him to misunderstand words.  He also described trouble with the phone and noise.  At the April 2006 VA examination, the Veteran indicated that he has the greatest difficulty in terms of hearing loss occurs when he is "in noise."  At the December 2007 VA examination, the Veteran described difficulty "understanding in background."  At the January 2012 VA examination, the Veteran reported that he had difficulty hearing conversations in noisy and crowded environments.  The Board finds these statements do adequately describe the functional effects of the Veteran's disability as they demonstrate that the VA examiners elicited information from the Veteran about the effects of his disability.  Martinak, 21 Vet. App. at 455.

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extraschedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  Therefore, the VA examinations are not defective under Martinak.  21 Vet. App. at 455.  

Here, the Board is cognizant of, and has carefully considered, the Veteran's subjective reports.  However, none of the criteria required for a higher rating were diagnosed or objectively noted.  The treatment notes of record similarly do not provide objective support for a higher rating. 

Under these circumstances, the overall evidence does not meet or approximate the criteria for a disability rating in excess of 20 percent for the Veteran's bilateral hearing loss under 38 C.F.R. §§ 4.85, 4.86.  Throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by his current evaluation.  For these reasons, an increased rating is not warranted.


IV.  Extraschedular Evaluation

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's contentions have been limited to those discussed above, i.e., that his service-connected bilateral hearing loss is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  However, there is no evidence in the record of the service-connected bilateral hearing loss having any effect on the Veteran's employability.  Additionally, the record does not demonstrate, and the Veteran does not contend, that the service-connected bilateral hearing loss required frequent hospitalizations.  Thus, the Board finds that there is no unusual clinical picture presented that takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's service-connected bilateral hearing loss presents such an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).

V.  TDIU Evaluation

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to a service-connected disability (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, a TDIU issue is not raised by the record.  At the recent VA examination in January 2012, the VA examiner determined that the service-connected bilateral hearing loss impacts the Veteran's ordinary conditions of daily life by making it difficult for him to understand conversations in noisy and crowded environments.  However, none of the VA examiners found that the Veteran's service-connected bilateral hearing loss impacts his occupation.  Throughout his appeal, the Veteran has not indicated that his current retirement is due to his service-connected bilateral hearing loss on appeal.  Therefore, consideration of a TDIU is not warranted. 











(CONTINUED ON THE NEXT PAGE)

ORDER

The claim of entitlement to service connection for scarring of the tympanic membrane of the left ear is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

An initial disability rating in excess of 20 percent for bilateral hearing loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


